Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Englander A (US 6,398,375).

Regarding claim 1, 
Englander A teaches:
A rear view mirror assembly for a vehicle, the mirror assembly comprising: 
a housing (Englander A: Fig 1: shell housing 10; col 2, line 66 – col 3, line 4) configured for mounting to a vehicle (Englander A: abstract; col 2, line 55-65); 
one or more mirror units disposed in the housing (Englander A: Fig 1: mirror units 16, 18, 19; col 2, line 66 – col 3, line 4), the one or more mirror units comprising a reflective mirror element (Englander A: Fig 1: mirrors 80, 60, 82; col 3, line 5-10) and a mirror mount for securing the mirror element within the housing (Englander A: Fig 1-3, 6; col 4, line 63 - col 5, 62; mounting plates; attachment of mirrors 80, 60, 82 to mirror units 16, 18, 19), wherein at least one mirror unit is an overhead mirror unit that is configured to allow an operator in the vehicle to see an area that is behind the operator and above the vehicle (Englander A: Fig 1; col 3, abstract; line 38-41; bias mirror 80 upward).

Englander A fails to teach:
the vehicle comprising a front loading garbage truck, a dump truck, a trailer mounted crane truck, or a boom truck;
the reflective mirror element of the overhead mirror unit positioned outside the housing;

These features are not found or suggested in the prior art in combination with the other limitations present.

Regarding claim 17, 
Englander A teaches:
A rear view mirror assembly for a vehicle, the mirror assembly comprising: 
a housing (Englander A: Fig 1: shell housing 10; col 2, line 66 – col 3, line 4) configured for mounting to a vehicle (Englander A: abstract; col 2, line 55-65); 
a first, a second and a third mirror unit (Englander A: Fig 1: mirror units 16, 18, 19; col 2, line 66 – col 3, line 4), each mirror unit comprising a reflective mirror element (Englander A: Fig 1: mirrors 80, 60, 82; col 3, line 5-10) and a mirror mount for securing the respective mirror element within the housing (Englander A: Fig 1-3, 6; col 4, line 63 - col 5, 62; mounting plates; attachment of mirrors 80, 60, 82 to mirror units 16, 18, 19), the first mirror unit comprising an overhead reflective mirror that is configured to allow an operator in the vehicle to see an area that is behind the operator and above the vehicle (Englander A: Fig 1; col 3, abstract; line 38-41; bias mirror 80 upward), the second mirror unit comprising a flat reflective mirror to allow an operator in the vehicle to see an area to the side and to the rear of the vehicle (Englander A: Fig 1; col 3, line 5-14), the third mirror unit comprising a convex reflective mirror to allow an operator in the vehicle to see an area to the side of the vehicle and in the vehicle's side blind spot (Englander A: Fig 1; col 3, line 5-14), 
the first mirror unit positioned within the housing above the second mirror unit, the second mirror unit positioned within the housing above the third mirror unit (Englander A: Fig 1; col 3, line 5-14).

Englander A fails to teach:
the vehicle comprising a front loading garbage truck, a dump truck, a trailer mounted crane truck, or a boom truck;
an overhead reflective mirror that is positioned outside the housing,

These features are not found or suggested in the prior art in combination with the other limitations present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488